                                        Case 3:19-cv-04613-WHA Document 115 Filed 07/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                              UNITED STATES DISTRICT COURT

                                   7
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   EASTON STOKES,
                                  11                Plaintiff,                         No. C 19-04613 WHA

                                  12         v.
Northern District of California
 United States District Court




                                  13   UNITED STATES DEPARTMENT OF                     FINAL JUDGMENT
                                       JUSTICE, THE CALIFORNIA
                                  14   ATTORNEY GENERAL, et al.,
                                  15                Defendants.

                                  16

                                  17
                                            For the reasons stated in the accompanying order (Dkt. No. 114), FINAL JUDGMENT IS
                                  18
                                       HEREBY ENTERED IN FAVOR OF PLAINTIFF AGAINST ALL DEFENDANTS.
                                  19
                                            Relief is STAYED PENDING RESOLUTION OF ALL APPEALS.
                                  20

                                  21
                                            IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: July 30, 2021
                                  24

                                  25

                                  26                                                      WILLIAM ALSUP
                                                                                          UNITED STATES DISTRICT JUDGE
                                  27

                                  28
